                   Case 18-10601-MFW                    Doc 2868          Filed 07/08/20   Page 1 of 18




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------------x
 In re:                                                           :
                                                                  : Chapter 11
 THE WEINSTEIN COMPANY HOLDINGS                                   :
 LLC, et al.,                                                     : Case No. 18-10601 (MFW)
                                                                  :
                                                1
                                     Debtors.                     : (Jointly Administered)
                                                                  :
                                                                  : Ref. Docket Nos. 2854, 2861, 2862
------------------------------------------------------------------x

                                                 AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

PANAGIOTA MANATAKIS, being duly sworn, deposes and says:

1. I am employed as a Senior Case Manager by Epiq Corporate Restructuring, LLC2, located at
   777 Third Avenue, New York, New York 10017. I am over the age of eighteen years and am
   not a party to the above-captioned action.

2. On July 2, 2020, I caused to be served the

       a. “Certificate of Counsel Regarding Order Scheduling Omnibus Hearing Date,” dated June
          30, 2020 [Docket No. 2854], (the “Certificate of Counsel”),

       b. “Order Scheduling Omnibus Hearing Date,” dated July 1, 2020 [Docket No. 2861], (the
          “Hearing Date”), and

       c. “Notice of Telephonic Status Conference Regarding Chapter 11 Cases Scheduled for July
          9, 2020 at 11:30 A.M. (ET),” dated July 2, 2020 [Docket No. 2862], (the “Notice of
          Status Conference”),


       by causing true and correct copies of the:


1 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The mailing
address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4 th Floor, New York, New York 10013. Due to the large
number of debtors in these cases, which are being jointly administered for procedural purposes only, a complete list of the
Debtors and the last four digits of their federal tax identification numbers is not provided herein. A complete list of this
information may be obtained on the website of the Debtors claims and noticing agent at http://dm.epiq11.com/twc.
2   Epiq Bankruptcy Solutions, LLC is now known as Epiq Corporate Restructuring, LLC
             Case 18-10601-MFW          Doc 2868      Filed 07/08/20     Page 2 of 18




      i.    Certificate of Counsel and Hearing Date, to be enclosed securely in separate postage
            pre-paid envelopes and delivered via first class mail to those parties listed on the
            annexed Exhibit A,

     ii.    Certificate of Counsel and Hearing Date, to be delivered via electronic mail to those
            parties listed on the annexed Exhibit B,

     iii.   Notice of Status Conference, to be enclosed securely in separate postage pre-paid
            envelopes and delivered via overnight mail to those parties listed on the annexed
            Exhibit C, and

     iv.    Notice of Status Conference to be delivered via electronic mail to those parties listed
            on the annexed Exhibit D.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

4. In addition, I hereby certify that the referenced document(s) were electronically filed with the
   United States Bankruptcy Court for the District of Delaware by using the CM/ECF system. I
   further certify that the parties of record in this case, all registered CM/ECF users located on
   the Court’s Electronic Mail Notice List, annexed hereto as Exhibit E, were served through
   the CM/ECF system.

                                                              /s/ Panagiota Manatakis
                                                              Panagiota Manatakis
 Sworn to before me this
 7th day of July, 2020
 /s/ Diane M. Streany
 Notary Public, State of New York
 No. 01ST5003825
 Qualified in Westchester County
 Commission Expires November 2, 2022
Case 18-10601-MFW   Doc 2868   Filed 07/08/20   Page 3 of 18




                    EXHIBIT A
                                            THE WEINSTEIN COMPANY
                       Case 18-10601-MFW         Doc 2868 Filed 07/08/20
                                                   Service List
                                                                                 Page 4 of 18

Claim Name                              Address Information
AKIN GUMP STRAUSS HAUER & FELD LLP     (COUNSEL TO PORTFOLIO FUNDING COMPANY LLC I) ATTN: DEBORAH J. NEWMAN, ESQ. ONE
                                       BRYANT PARK BANK OF AMERICA TOWER NEW YORK NY 10036-6745
AKIN GUMP STRAUSS HAUER & FELD LLP     (COUNSEL TO EAST WEST BANK) ATTN: DAVID F. STABER, ESQ. 2300 N FIELD ST, STE
                                       1800 DALLAS TX 75201-2481
AKIN GUMP STRAUSS HAUER & FELD LLP     (COUNSEL TO PORTFOLIO FUNDING COMPANY LLC I) ATTN: DAVID P. SIMONDS, ESQ. 1999
                                       AVENUE OF THE STARS, STE 600 LOS ANGELES CA 90067-6022
AMERICAN EXPRESS TRAVEL RELATED        C/O BECKET & LEE LLP PO BOX 3001 MALVERN PA 19355-0701
SERVICES CO., INC.
BROWN RUDNICK LLP                      (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK, S.A.THOMAS, M.SAGEMILLER & N.KLATT)
                                       ATTN: EDWARD S. WEISFELNER, ESQ. SEVEN TIMES SQUARE NEW YORK NY 10036
BUSH GOTTLIEB                          (COUNSEL TO DIRECTORS GUILD OF AMERICA, INC ET AL) ATTN: JOSEPH A. KOHANSKI,
                                       DAVID E. AHDOOT, KIRK PRESTEGARD & KIEL IRELAND, ESQS. 801 N BRAND BLVD STE
                                       950 GLENDALE CA 91203
DAIMLER TRUST                          C/O BK SERVICING, LLC PO BOX 131265 SAINT PAUL MN 55113-0011
DIGITAL CINEMA IMPLEMENTATION PARTNERS, ATTN: MICHAEL POLITI 100 ENTERPRISE DRIVE, SUITE 505 ROCKAWAY NJ 07866-2140
LLC
FRIED SAPERSTEIN ABBATT, P.C.          (COUNSEL TO GOLDFLAT PRODUCTIONS, LLC & WESTSIDE PRODUCTIONS, LLC) ATTN:
                                       CANDYCE EWING ABBATT 31700 TELEGRAPH ROAD, SUITE 120 BINGHAM FARMS MI 48025
FRIEDMAN & SPRINGWATER LLP             (COUNSEL TO UNIVERSAL MUSIC ENTERPRISES, ET AL.) ATTN: JAKE K. SPRINGWATER,
                                       ESQ. 350 SANSOME STREET, SUITE 210 SAN FRANCISCO CA 94101
GIBSON, DUNN & CRUTCHER LLP            ATTN: ROBERT A KLYMAN & MATTHEW G. BLOUSLOG (COUNSEL TO INVESTMENT
                                       COUNTERPARTIES) 333 SOUTH GRAND AVENUE LOS ANGELES CA 90071
HAGENS BERMAN SOBOL SHAPIRO LLP        (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK, S.A.THOMAS, M.SAGEMILLER & N.KLATT)
                                       ATTN: EMILY BROWN, ESQ. 455 N. CITYFRONT PLAZA DR., STE 2410 CHICAGO IL 60611
HAGENS BERMAN SOBOL SHAPIRO LLP        (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK, S.A.THOMAS, M.SAGEMILLER & N.KLATT)
                                       ATTN: STEVE W. BERMAN & SHELBY SMITH, ESQS. 1301 SECOND AVE, STE 2000 SEATTLE
                                       WA 98101
HOGAN LOVELLS US LLP                   (COUNEL TO PORTFOLIO FUNDING COMPANY LLC 1) ATTN: DAVID P. SIMONDS, ESQ &
                                       EDWARD MCNEILLY, ESQ 1999 AVENUE OF THE STARS, SUITE 1400 LOS ANGELES CA 90067
INTERNAL REVENUE SERVICE               CENTRALIZED INSOLVENCY OPERATIONS PO BOX 7346 PHILADELPHIA PA 19101-7346
IP MANAGEMENT, INC. / IPW, LLC         C/O MARC TOBEROFF 23823 MALIBU ROAD, SUITE 50-363 MALIBU CA 90265
KELLEY DRYE & WARREN LLP               (COUNSEL TO CINEDIGM) ATTN: JAMES S. CARR & KRISTEN S. ELLIOTT, ESQS. 101 PARK
                                       AVE NEW YORK NY 10178
KLEE, TUCHIN, BOGDANOFF & STERN LLP    (COUNSEL TO NETFLIX GLOBAL LLC, NETFLIX INTL. B.V. NETFLIX STUDIOS LLC, AND
                                       NETFLIX, INC.) ATN: THOMAS E. PATTERSON & JULIAN I. GURULE, ESQS. 1999 AVENUE
                                       OF THE START, 39TH FLOOR LOS ANGELES CA 90067-6049
LANDAU GOTTFRIED & BERGER LLP          (COUNSEL TO CREATIVE ARTISTS AGENCY) ATTN: MICHAEL I. GOTTFRIED, ESQ. 1880
                                       CENTURY PARK EAST, STE 1101 LOS ANGELES CA 90067
LANDAU GOTTFRIED & BERGER LLP          (COUNSEL TO KANBAR ENTERTAINMENT, LLC AND HOODWINKED, LLC) ATTN: JOHN P.
                                       REITMAN & JON L.R. DALBERG, ESQS. 1801 CENTRUY PARK EAST, SUITE 700 LOS
                                       ANGELES CA 90067
LATHAM & WATKINS LLP                   (COUNSEL TO TIM SARNOFF) ATTN: MARVIN S. PUTNAM & LAURA R. WASHINGTON, ESQS
                                       10250 CONSTELLATION BLVD., SUITE 1100 LOS ANGELES CA 90067
LIGHT CHASER ANIMATION STUDIOS         ATTN: ZHOU YU SECTION D, ART BASE ONE, SHUMBAI RD CHAOYANG DISTRICT BEIJING
                                       100103 CHINA
LOEB & LOEB LLP                        (COUNSEL TO BBC WORLDWIDE LIMITED) ATTN: WALTER H. CHURCHAK & BETHANY D.
                                       SIMMONS 345 PARK AVENUE NEW YORK NY 10154
MCCABE, WEISBERG & CONWAY, LLC         (COUNSEL TO DAIMLER TRUST) ATTN: JANET Z. CARLTON, CHASE N. MILLER, KRISTI J.
                                       DOUGHTY & MICHAEL K. PAK 1407 FOULK ROAD, SUITE 204 FOULKSTONE PLAZA
                                       WILMINGTON DE 19803
OFFICE OF THE UNITED STATES ATTORNEY   DISTRICT OF DELAWARE NEMOURS BUILDING 1007 N ORANGE ST 700 WILMINGTON DE 19801
OFFICE OF THE UNITED STATES TRUSTEE    ATTN: JANE LEAMY & HANNAH M. MCCOLLUM, ESQS. J. CALEB BOGGS FEDERAL BUILDING
                                       844 KING ST STE 2207 LOCKBOX 35 WILMINGTON DE 19801



Epiq Corporate Restructuring, LLC                                                                          Page 1 OF 2
                                            THE WEINSTEIN COMPANY
                       Case 18-10601-MFW         Doc 2868 Filed 07/08/20
                                                   Service List
                                                                                 Page 5 of 18

Claim Name                              Address Information
PEOPLE OF THE STATE OF NEW YORK, THE    C/O ERIC T SCHNEIDERMAN 120 BROADWAY NEW YORK NY 10271
PILLSBURY WINTHROP SHAW PITTMAN LLP     (COUNSEL TO STUDIOCANAL S.A.S., WILD BUNCH S.A., & GAUMONT S.A.) ATTN: KATHY
                                        A. JORRIE, ESQ., DAVID MINNICK, ESQ., & JEFFREY WEXLER, ESQ. 725 SOUTH
                                        FIGUEROA STREET, SUITE 2800 LOS ANGELES CA 90017-5406
ROSENTHAL, MONHAIT & GODDESS, P.A.      (COUNSEL TO STUDIOCANAL S.A.S., WILD BUNCH S.A. & GAUMONT S.A.) ATTN: EDWARD
                                        B. ROSENTHAL, ESQ. P,O, BOX 1070 WILMINGTON DE 19899-1070
SECURITIES AND EXCHANGE COMMISSION      NEW YORK REGIONAL OFFICE ATTN: ANDREW CALAMARI, REGIONAL DIRECTOR 200 VESEY ST
                                        STE 400 NEW YORK NY 10281
SECURITIES AND EXCHANGE COMMISSION      100 F STREET, NE WASHINGTON DC 20549
SNELL & WILMER                          (COUNSEL TO OPUS BANK) ATTN: ROBERT R. KINAS, BLAKELEY E. GRIFFITH & CHARLES
                                        E. GIANELLONI, ESQS. 3883 HOWARD HUGHES PARKWAY, STE. 1100 LAS VEGAS NV 89169
STATE OF CALIFORNIA ATTORNEY GENERAL    ATTN: XAVIER BECERRA 1300 I ST, STE 1740 SACRAMENTO CA 95814
STATE OF NEW YORK ATTORNEY GENERAL      ATTN: ERIC T. SCHNEIDERMAN THE CAPITOL ALBANY NY 12224-0341
TN DEPT OF REVENUE                      C/O TN ATTORNEY GENERAL'S OFFICE BANKRUPTCY DIVISION PO BOX 20207 NASHVILLE TN
                                        37202-0207
TOBEROFF & ASSOCIATES, PC               (COUNSEL TO LESIA ANSON) ATTN: MARC TOBEROFF, ESQ. 23823 MALIBU ROAD, SUITE
                                        50-363 MALIBU CA 90265
WEIL, GOTHSAL & MANGES LLP              (COUNSEL TO A+E TELEVISION NETWORKS, LLC) ATTN: DAVID L. YOHAI, DAVID N.
                                        GRIFFITHS & THEODORE E. TSEKERIDES, ESQS. 767 FIFTH AVE NEW YORK NY 10153-0119
WILMER CUTLER PICKERING HALE AND DORR   (COUNSEL TO WALT DISNEY COMPANY) ATTN: CHRISTOPHER HAMPSON, ESQ. 60 STATE
LLP                                     STREET BOSTON MA 02109
WILMER CUTLER PICKERING HALE AND DORR   (COUNSEL TO THE WALT DISNEY COMPANY) ATTN: NANCY L. MANZER, ESQ. 1875
LLP                                     PENNSYLVANIA AVENUE NW WASHINGTON DC 20006




                               Total Creditor count 39




Epiq Corporate Restructuring, LLC                                                                        Page 2 OF 2
Case 18-10601-MFW   Doc 2868   Filed 07/08/20   Page 6 of 18




                    EXHIBIT B
          Case 18-10601-MFW         Doc 2868     Filed 07/08/20   Page 7 of 18

                   THE WEINSTEIN COMPANY HOLDINGS LLC


afg@pryormandelup.com
aglenn@kasowitz.com
andrew.goldman@wilmerhale.com
andrewtenzer@paulhastings.com
aremming@mnat.com; mtalmo@mnat.com
bankfilings@ycst.com; mnestor@ycst.com; amagaziner@ycst.com
bankruptcy2@ironmountain.com
bennettmurphy@quinnemanuel.com
bill.freeman@kattenlaw.com; jerry.hall@kattenlaw.com
boneill@kramerlevin.com
bsandler@pszjlaw.com
cahn@clm.com
chardman@winston.com
chipman@chipmanbrown.com
craig.martin@dlapiper.com
csamis@potteranderson.com; kgood@potteranderson.com
csimon@crosslaw.com; kmann@crosslaw.com
curtishehn@comcast.net
dabbott@mnat.com; dbutz@mnat.com; mharvey@mnat.com
dalowenthal@pbwt.com; jmasella@pbwt.com
daobrien@venable.com
dbeskrone@ashbygeddes.com
dgrassgreen@pszjlaw.com
dklauder@bk-legal.com
drichards@finemanlawfirm.com
driley@allenmatkins.com
emfox@seyfarth.com
emonzo@morrisjames.com
gdonilon@mmwr.com
gdonilon@pwujlaw.com
gfmcdaniel@dkhogan.com
gtaylor@ashbygeddes.com
guilfoyle@blankrome.com
hweg@robinskaplan.com; jmenton@robinskaplan.com
mdelaney@robinskaplan.com
j.waxman@morrisjames.com
jbagdanov@bg.law; ecf@bg.law
jdalberg@lgbfirm.com
jeff.friedman@kattenlaw.com
jfalgowski@burr.com
jhagle@sidley.com
          Case 18-10601-MFW         Doc 2868    Filed 07/08/20    Page 8 of 18

                   THE WEINSTEIN COMPANY HOLDINGS LLC


jharker@cohenseglias.com
jhh@stevenslee.com; ebc@stevenslee.com
jhoover@beneschlaw.com; kcapuzzi@beneschlaw.com
jleto@letobassuk.com; lbassuk@letobassuk.com
jlevitan@proskauer.com
joevanleuven@dwt.com
jparker@psazlaw.com
jryan@potteranderson.com, rslaugh@potteranderson.com
jssabin@venable.com; cweinerlevy@venable.com
jstang@pszjlaw.com
karen@parklawllc.com
kathy.jorrie@pillsburylaw.com; dminnick@pillsburylaw.com; jeffrey.wexler@pillsburylaw.com
kblock@loeb.com; vrubinstein@loeb.com
kcowens@venable.com
klein@kleinllc.com
mail@morrisadelman.com
mark.desgrosseilliers@wbd-us.com; morgan.patterson@wbd-us.com
mark.minuti@saul.com
mary.caloway@bipc.com
matthew.ward@wbd-us.com; ericka.johnson@wbd-us.com; morgan.patterson@wbd-us.com
mbusenkell@gsbblaw.com
abrown@gsbblaw.com
melorod@gtlaw.com
mhelt@foley.com
mike@dcip.com
monzo@morrisjames.com
mstamer@akingump.com; skuhn@akingump.com; mlahaie@akingump.com; nmoss@akingump.com
nmonhait@rmgglaw.com; erosenthal@rmgglaw.com
parrow@buchalter.com
pbransten@glaserweil.com
pgurfein@lgbfirm.com
ppascuzzi@ffwplaw.com
rachel.nanes@dlapiper.com
rantonoff@blankrome.com
rbrady@ycst.com; sbeach@ycst.com; ejustison@ycst.com
rfeinstein@pszjlaw.com
rmersky@monlaw.com
rtrack@msn.com
sgiugliano@diamondmccarthy.com
skatona@polsinelli.com
skaufman@skaufmanlaw.com
          Case 18-10601-MFW         Doc 2868    Filed 07/08/20    Page 9 of 18

                   THE WEINSTEIN COMPANY HOLDINGS LLC


sselbst@herrick.com; agold@herrick.com
stern@lsellp.com; hornung@lsellp.com
strattond@pepperlaw.com; fournierd@pepperlaw.com; meltzere@pepperlaw.com
summersm@ballardspahr.com; roglenl@ballardspahr.com
susanwilliams@paulhastings.com; paulsagan@paulhastings.com
susheelkirpalani@quinnemanuel.com; scottshelley@quinnemanuel.com
ted.dillman@lw.com
tgeher@jmbm.com; dpoitras@jmbm.com
thomas.califano@dlapiper.com; rachel.albanese@dlapiper.com
tscobb@vorys.com
wagnerr@gtlaw.com
wayne.smith@warnerbros.com
wbowden@ashbygeddes.com
wcurchack@loeb.com; bsimmons@loeb.com
Case 18-10601-MFW   Doc 2868   Filed 07/08/20   Page 10 of 18




                    EXHIBIT C
                                             THE WEINSTEIN COMPANY
                      Case 18-10601-MFW           DocService
                                                      2868 List
                                                             Filed 07/08/20       Page 11 of 18

Claim Name                               Address Information
AMERICAN EXPRESS TRAVEL RELATED          C/O BECKET & LEE LLP PO BOX 3001 MALVERN PA 19355-0701
SERVICES CO., INC.
FRIED SAPERSTEIN ABBATT, P.C.            (COUNSEL TO GOLDFLAT PRODUCTIONS, LLC & WESTSIDE PRODUCTIONS, LLC) ATTN:
                                         CANDYCE EWING ABBATT 31700 TELEGRAPH ROAD, SUITE 120 BINGHAM FARMS MI 48025
FRIEDMAN & SPRINGWATER LLP               (COUNSEL TO UNIVERSAL MUSIC ENTERPRISES, ET AL.) ATTN: JAKE K. SPRINGWATER,
                                         ESQ. 350 SANSOME STREET, SUITE 210 SAN FRANCISCO CA 94101
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCY OPERATIONS PO BOX 7346 PHILADELPHIA PA 19101-7346
IP MANAGEMENT, INC. / IPW, LLC           C/O MARC TOBEROFF 23823 MALIBU ROAD, SUITE 50-363 MALIBU CA 90265
MCCABE, WEISBERG & CONWAY, LLC           (COUNSEL TO DAIMLER TRUST) ATTN: JANET Z. CARLTON, CHASE N. MILLER, KRISTI J.
                                         DOUGHTY & MICHAEL K. PAK 1407 FOULK ROAD, SUITE 204 FOULKSTONE PLAZA
                                         WILMINGTON DE 19803
OFFICE OF THE UNITED STATES ATTORNEY     DISTRICT OF DELAWARE NEMOURS BUILDING 1007 N ORANGE ST 700 WILMINGTON DE 19801
PEOPLE OF THE STATE OF NEW YORK, THE     C/O ERIC T SCHNEIDERMAN 120 BROADWAY NEW YORK NY 10271
SECURITIES AND EXCHANGE COMMISSION       NEW YORK REGIONAL OFFICE ATTN: ANDREW CALAMARI, REGIONAL DIRECTOR 200 VESEY ST
                                         STE 400 NEW YORK NY 10281
SECURITIES AND EXCHANGE COMMISSION       100 F STREET, NE WASHINGTON DC 20549
STATE OF CALIFORNIA ATTORNEY GENERAL     ATTN: XAVIER BECERRA 1300 I ST, STE 1740 SACRAMENTO CA 95814
STATE OF NEW YORK ATTORNEY GENERAL       ATTN: ERIC T. SCHNEIDERMAN THE CAPITOL ALBANY NY 12224-0341
WILMER CUTLER PICKERING HALE AND DORR    (COUNSEL TO THE WALT DISNEY COMPANY) ATTN: NANCY L. MANZER, ESQ. 1875
LLP                                      PENNSYLVANIA AVENUE NW WASHINGTON DC 20006




                                  Total Creditor count 13




Epiq Corporate Restructuring, LLC                                                                            Page 1 OF 1
Case 18-10601-MFW   Doc 2868   Filed 07/08/20   Page 12 of 18




                    EXHIBIT D
         Case 18-10601-MFW       Doc 2868   Filed 07/08/20   Page 13 of 18

                  THE WEINSTEIN COMPANY HOLDINGS LLC


abrown@gsbblaw.com                           driley@allenmatkins.com
afg@pryormandelup.com                        dstaber@akingump.com
agbankdelaware@ag.tn.gov                     ebc@stevenslee.com
aglenn@kasowitz.com                          ecf@bg.law
agold@herrick.com                            edward.mcneilly@hoganlovells.com
amagaziner@ycst.com                          ejustison@ycst.com
andrew.goldman@wilmerhale.com                emfox@seyfarth.com
andrewtenzer@paulhastings.com                emilyb@hbsslaw.com
aremming@mnat.com                            emonzo@morrisjames.com
bankfilings@ycst.com                         enid.stuart@ag.ny.gov
Bankruptcy2@ironmountain.com                 ericka.johnson@wbd-us.com
bennettmurphy@quinnemanuel.com               erosenthal@rmgglaw.com
bgriffith@swlaw.com                          eweisfelner@brownrudnick.com
bill.freeman@kattenlaw.com                   fournierd@pepperlaw.com;
boneill@kramerlevin.com                      gary@lightchaseranimation.com
bsandler@pszjlaw.com                         gdonilon@mmwr.com
bsimmons@loeb.com                            gfmcdaniel@dkhogan.com
cahn@clm.com                                 gtaylor@ashbygeddes.com
cgianelloni@swlaw.com                        guilfoyle@blankrome.com
chardman@winston.com                         hannah.mccollum@usdoj.gov
chipman@chipmanbrown.com                     hornung@lsellp.com
craig.martin@dlapiper.com                    hweg@robinskaplan.com
cris@crisarmenta.com                         jane.m.leamy@usdoj.gov
csamis@potteranderson.com                    jbagdanov@bg.law
csimon@crosslaw.com                          jdalberg@lgbfirm.com
curtishehn@comcast.net                       jeff.friedman@kattenlaw.com
cweinerlevy@venable.com                      jeffrey.wexler@pillsburylaw.com
dabbott@mnat.com                             jerry.hall@kattenlaw.com
dabbott@mnat.com                             jfalgowski@burr.com
dahdoot@bushgottlieb.com;                    jgurule@ktbslaw.com
dalowenthal@pbwt.com                         jhagle@sidley.com
daobrien@venable.com                         jharker@cohenseglias.com
david.griffiths@weil.com                     jhh@stevenslee.com
david.simonds@hoganlovells.com               jhoover@beneschlaw.com
david.yohai@weil.com                         jkohanski@bushgottlieb.com;
dbeskrone@ashbygeddes.com                    jleto@letobassuk.com
dbutz@mnat.com                               jlevitan@proskauer.com
dgrassgreen@pszjlaw.com                      jmasella@pbwt.com
djnewman@akingump.com                        jmenton@robinskaplan.com
dklauder@bk-legal.com                        joevanleuven@dwt.com
dminnick@pillsburylaw.com                    jparker@psazlaw.com
dpoitras@jmbm.com                            jreitman@lgbfirm.com
drichards@finemanlawfirm.com                 jssabin@venable.com
         Case 18-10601-MFW        Doc 2868   Filed 07/08/20   Page 14 of 18

                   THE WEINSTEIN COMPANY HOLDINGS LLC


jstang@pszjlaw.com                            paulsagan@paulhastings.com
jwaxman@morrisjames.com                       pbransten@glaserweil.com
Karen@parklawllc.com                          pgurfein@lgbfirm.com
kathy.jorrie@pillsburylaw.com                 ppascuzzi@ffwplaw.com
kblock@loeb.com                               rachel.albanese@dlapiper.com
kcapuzzi@beneschlaw.com                       rachel.nanes@dlapiper.com
kcowens@venable.com                           rantonoff@blankrome.com
kdwbankruptcydepartment@kelleydrye.com        rbrady@ycst.com
kelliott@kelleydrye.com                       rfeinstein@pszjlaw.com
kgood@potteranderson.com                      rkinas@swlaw.com
kireland@bushgottlieb.com                     rklyman@gibsondunn.com
klein@kleinllc.com                            rmersky@monlaw.com
kmann@crosslaw.com                            roglenl@ballardspahr.com
kprestegard@bushgottlieb.com;                 rtrack@msn.com
laura.washington@lw.com                       rzur@lgbfirm.com
lbassuk@letobassuk.com                        sbeach@ycst.com
mail@morrisadelman.com                        scottshelley@quinnemanuel.com
mark.desgrosseilliers@wbd-us.com              sgiugliano@diamondmccarthy.com
mark.minuti@saul.com                          sherri.simpson@oag.texas.gov
marvin.putnam@lw.com                          skatona@polsinelli.com
mary.caloway@bipc.com                         skaufman@skaufmanlaw.com
matthew.ward@wbd-us.com                       skuhn@akingump.com
matthew.ward@wbd-us.com                       sselbst@herrick.com
mbouslog@gibsondunn.com                       stern@lsellp.com
mbusenkell@gsbblaw.com                        steve@hbsslaw.com
mdelaney@robinskaplan.com                     strattond@pepperlaw.com;
melorod@gtlaw.com                             summersm@ballardspahr.com
meltzere@pepperlaw.com                        susanwilliams@paulhastings.com
mgottfried@lgbfirm.com                        susheelkirpalani@quinnemanuel.com
mharvey@mnat.com                              ted.dillman@lw.com
mhelt@foley.com                               tgeher@jmbm.com
mike@dcip.com                                 theodore.tsekerides@weil.com
mlahaie@akingump.com                          thomas.califano@dlapiper.com
mnestor@ycst.com                              tpatterson@ktbslaw.com
morgan.patterson@wbd-us.com                   tscobb@vorys.com
morgan.patterson@wbd-us.com                   vrubinstein@loeb.com
mstamer@akingump.com                          wagnerr@gtlaw.com
mtalmo@mnat.com                               wayne.smith@warnerbros.com
mtalmo@mnat.com                               wbowden@ashbygeddes.com
mtoberoff@toberoffandassociates.com           wcurchack@loeb.com
nmoss@akingump.com
notices@bkservicing.com
parrow@buchalter.com
Case 18-10601-MFW   Doc 2868   Filed 07/08/20   Page 15 of 18




                    EXHIBIT E
Internal CM/ECF Live Database                                                                                                          Page 1 of 11
              Case 18-10601-MFW                                          Doc 2868               Filed 07/08/20      Page 16 of 18


Mailing Information for Case 18-10601-MFW
Electronic Mail Notice List
The following is the list of parties who are currently on the list to receive email notice/service for this case.

    • Candyce Ewing Abbatt cabbatt@famfirm.com, sheri@famfirm.com
    • Derek C. Abbott dabbott@mnat.com, meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;glenn-reimann-
      6767@ecf.pacerpro.com;derek-abbott-1155@ecf.pacerpro.com
    • James W. Adelman mail@morrisadelman.com
    • Rachel E. Albanese rachel.albanese@dlapiper.com
    • Paul H. Aloe paloe@kudmanlaw.com, yali@kudmanlaw.com;dsaponara@kudmanlaw.com
    • Paul S. Arrow parrow@buchalter.com
    • Jessica Lynn Bagdanov jbagdanov@bg.law, ecf@bg.law
    • Sean Matthew Beach bankfilings@ycst.com
    • Ian Connor Bifferato cbifferato@tbf.legal, mstewart@tbf.legal
    • Charles E. Boulbol rtrack@msn.com, rtrack@verizon.net
    • William Pierce Bowden wbowden@ashby-geddes.com
    • Charles G. Brackins CBrackins@hinshawlaw.com
    • Robert S. Brady bankfilings@ycst.com
    • Peter Manfred Bransten pbransten@glaserweil.com
    • Bernadette Brennan bbrennan@law.nyc.gov
    • Amy D. Brown abrown@gsbblaw.com
    • Michael G. Busenkell mbusenkell@gsbblaw.com
    • Daniel B. Butz dbutz@mnat.com
    • Aaron R. Cahn cahn@clm.com, trivigno@clm.com;bankruptcy@clm.com;CourtMail@clm.com
    • Thomas R. Califano thomas.califano@dlapiper.com
    • Mary Caloway mary.caloway@bipc.com, sherry.fornwalt@bipc.com;donna.curcio@bipc.com
    • Kevin M. Capuzzi kcapuzzi@beneschlaw.com, debankruptcy@beneschlaw.com
    • John F. Carberry jcarberry@cl-law.com
    • David W. Carickhoff dcarickhoff@archerlaw.com
    • James S. Carr MVicinanza@ecf.inforuptcy.com
    • Rocco A. Cavaliere rcavaliere@tarterkrinsky.com, snobles@tarterkrinsky.com
    • William E. Chipman chipman@chipmanbrown.com, dero@chipmanbrown.com;fusco@chipmanbrown.com
    • Tiffany Strelow Cobb tscobb@vorys.com, mdwalkuski@vorys.com
    • Mark D. Collins rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
    • Joseph Corrigan Bankruptcy2@ironmountain.com
    • Walter H. Curchack wcurchack@loeb.com, nybkdocket@loeb.com;vrubinstein@loeb.com;ljurich@loeb.com;mjackson@loeb.com
    • Jon L.R. Dalberg jdalberg@landaufirm.com, vrichmond@landaufirm.com;avedrova@landaufirm.com
    • Michael David DeBaecke mdebaecke@ashbygeddes.com
    • Robert J. Dehney rdehney@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;robert-dehney-4464@ecf.pacerpro.com
    • Michael T Delaney mdelaney@robinskaplan.com, amatsuoka@robinskaplan.com
    • Mark L. Desgrosseilliers desgross@chipmanbrown.com, dero@chipmanbrown.com;fusco@chipmanbrown.com
    • Ted A. Dillman ted.dillman@lw.com
    • Gregory T. Donilon gdonilon@mmwr.com, gregory-donilon-6537@ecf.pacerpro.com
    • Gregory T. Donilon gdonilon@pwujlaw.com, gregory-donilon-6537@ecf.pacerpro.com
    • Kristi J. Doughty de-ecfmail@mwc-law.com, de-ecfmail@ecf.inforuptcy.com
    • Katharina Earle kearle@ashbygeddes.com
    • Jamie Lynne Edmonson jedmonson@rc.com, lshaw@rc.com
    • Vernon Louis Ellicott vernon@thebloomfirm.com
    • Epiq Corporate Restructuring, LLC nmrodriguez@epiqsystems.com
    • Justin Cory Falgowski jfalgowski@burr.com
    • S. Alexander Faris bankfilings@ycst.com
    • Robert J. Feinstein rfeinstein@pszjlaw.com
    • David M. Fournier fournied@pepperlaw.com, fournierd@ecf.inforuptcy.com;wlbank@ecf.inforuptcy.com
    • Edward M. Fox emfox@seyfarth.com
    • Jeff J. Friedman jeff.friedman@kattanlaw.com, nyc.bknotices@kattenlaw.com
    • Larry W Gabriel lgabriel@bg.law
    • Scott F. Gautier sgautier@robinskaplan.com, dwymore@robinskaplan.com
    • Thomas M. Geher tmg@jmbm.com, tmg@ecf.inforuptcy.com
    • Jason A. Gibson gibson@teamrosner.com
    • Peter M. Gilhuly peter.gilhuly@lw.com, nacif.taousse@lw.com;ny-courtmail@lw.com
    • Sheryl P Giugliano sgiugliano@diamondmccarthy.com
    • Anthony F. Giuliano afg@pryormandelup.com
    • Steven W Golden sgolden@pszjlaw.com
    • Andrew N. Goldman andrew.goldman@wilmerhale.com, yolande.thompson@wilmerhale.com
    • L. Katherine Good kgood@potteranderson.com
    • L. Katherine Good kgood@potteranderson.com, cgiobbe@potteranderson.com;lhuber@potteranderson.com;bankruptcy@potteranderson.com
    • Michael I. Gottfried MGottfried@elkinskalt.com, AAburto@elkinskalt.com;MYuen@elkinskalt.com
    • Joseph Grey jgrey@crosslaw.com, smacdonald@crosslaw.com
    • Victoria A. Guilfoyle guilfoyle@blankrome.com
    • Peter J. Gurfein pgurfein@landaufirm.com, srichmond@landaufirm.com;vrichmond@landaufirm.com;avedrova@landaufirm.com
    • Sasha M. Gurvitz sgurvitz@ktbslaw.com
    • Bryan J Hall bhall@blankrome.com
    • Derrick Hansen dhansen@friedmanspring.com
    • Carrie V Hardman chardman@winston.com, carrie-hardman-4684@ecf.pacerpro.com
    • James F Harker jharker@cohenseglias.com, sbruno@cohenseglias.com
    • Matthew B. Harvey mharvey@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;matt-harvey-8145@ecf.pacerpro.com
    • Brett Michael Haywood haywood@rlf.com, rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com
    • Paul Noble Heath heath@rlf.com, RBGroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?346595130210047-L_1_0-1                                                                  7/2/2020
Internal CM/ECF Live Database                                                                                                            Page 2 of 11
              Case 18-10601-MFW                               Doc 2868            Filed 07/08/20             Page 17 of 18


  •   Curtis A Hehn curtishehn@comcast.net
  •   Marcus Helt mhelt@foley.com, kwilliams@gardere.com
  •   Adam Hiller ahiller@adamhillerlaw.com
  •   Michael Cory Hochman mhochman@monlaw.com
  •   Jennifer R. Hoover jhoover@beneschlaw.com, debankruptcy@beneschlaw.com
  •   Stephan Hornung hornung@lsellp.com
  •   Jay Walton Hurst jay.hurst@oag.texas.gov, sherri.simpson@oag.texas.gov
  •   Joseph H. Huston jhh@stevenslee.com
  •   Patrick A. Jackson Patrick.jackson@faegredrinker.com, rokeysha.ramos@faegredrinker.com
  •   Ericka Fredricks Johnson Ericka.johnson@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
  •   Michael Joseph Joyce mjoyce@mjlawoffices.com
  •   Elizabeth Soper Justison bankfilings@ycst.com
  •   Shanti M. Katona skatona@polsinelli.com, LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
  •   Susan E. Kaufman skaufman@skaufmanlaw.com
  •   David M. Klauder dklauder@bk-legal.com
  •   Julia Bettina Klein klein@kleinllc.com
  •   Steven K. Kortanek steve@x-claim.com
  •   Lawrence Joel Kotler ljkotler@duanemorris.com
  •   Carl N. Kunz ckunz@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com
  •   Meredith A. Lahaie mlahaie@akingump.com
  •   Jane M. Leamy jane.m.leamy@usdoj.gov
  •   Raymond Howard Lemisch rlemisch@klehr.com
  •   Scott J. Leonhardt leonhardt@teamrosner.com
  •   Jeffrey W. Levitan jlevitan@proskauer.com
  •   Maxim B. Litvak mlitvak@pszjlaw.com
  •   Michael Luskin luskin@lsellp.com
  •   Robert Charles Maddox maddox@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Andrew L Magaziner bankfilings@ycst.com
  •   Kevin Scott Mann kmann@crosslaw.com, smacdonald@crosslaw.com
  •   R. Craig Martin craig.martin@dlapiper.com, carolyn.fox@dlapiper.com;craig-martin-0553@ecf.pacerpro.com
  •   Laura L. McCloud agbankdelaware@ag.tn.gov
  •   Hannah Mufson McCollum hannah.mccollum@usdoj.gov
  •   Garvan F. McDaniel gfmcdaniel@dkhogan.com, gdurstein@dkhogan.com
  •   R. Stephen McNeill bankruptcy@potteranderson.com, bankruptcy@potteranderson.com;nrainey@potteranderson.com
  •   Edward J McNeilly edward.mcneilly@hoganlovells.com
  •   Dennis A. Meloro melorod@gtlaw.com, bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com
  •   Evelyn J. Meltzer Evelyn.Meltzer@troutman.com,
      wlbank@troutman.com;David.A.Smith@troutman.com;Monica.Molitor@troutman.com;Peggianne.Hardin@troutman.com
  •   Evelyn J. Meltzer Evelyn.Meltzer@troutman.com,
      wlbank@troutman.com;wlbank@troutman.com;David.A.Smith@troutman.com;Monica.Molitor@troutman.com;Peggianne.Hardin@troutman.com
  •   James Paul Menton jmenton@robinskaplan.com
  •   Rachel B. Mersky rmersky@monlaw.com
  •   Kathleen M. Miller kmiller@skjlaw.com, llb@skjlaw.com
  •   Mark Minuti mark.minuti@saul.com, robyn.warren@saul.com
  •   Norman M. Monhait nmonhait@rmgglaw.com
  •   Eric J. Monzo emonzo@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com
  •   James C Moon jmoon@melandrussin.com
  •   Carl D. Neff cneff@foxrothschild.com, slynch@foxrothschild.com;ahrycak@foxrothschild.com
  •   Michael S. Neiburg bankfilings@ycst.com
  •   Michael R. Nestor bankfilings@ycst.com
  •   Robert M. Novick courtnotices@kasowitz.com
  •   Frank Eugene Noyes fnoyes@offitkurman.com, Elizabeth.White@offitkurman.com
  •   Daniel A. O'Brien daobrien@venable.com
  •   Keith C. Owens kowens@foxrothschild.com, khoang@foxrothschild.com
  •   Ricardo Palacio rpalacio@ashby-geddes.com
  •   Paul J. Pascuzzi ppascuzzi@ffwplaw.com, docket@ffwplaw.com
  •   Morgan L. Patterson morgan.patterson@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
  •   Norman L. Pernick npernick@coleschotz.com,
      pratkowiak@coleschotz.com;bankruptcy@coleschotz.com;jwhitworth@coleschotz.com;jford@coleschotz.com;lmorton@coleschotz.com
  •   Joanne P. Pinckney jpinckney@pwujlaw.com, tchambers@pwujlaw.com
  •   David M. Poitras dpoitras@jmbm.com
  •   David T Queroli Queroli@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Patrick J. Reilley preilley@coleschotz.com,
      bankruptcy@coleschotz.com;pratkowiak@coleschotz.com;jwhitworth@coleschotz.com;kkarstetter@coleschotz.com;jford@coleschotz.com;lmorton@coleschotz.com
  •   Reliable Companies gmatthews@reliable-co.com
  •   Andrew R. Remming aremming@mnat.com, andrew-remming-0904@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com
  •   Deirdre M. Richards drichards@finemanlawfirm.com
  •   Richard W. Riley rriley@wtplaw.com, clano@wtplaw.com
  •   Colin Robinson crobinson@pszjlaw.com
  •   Colin R. Robinson crobinson@pszjlaw.com
  •   Laurel D. Roglen roglenl@ballardspahr.com, ambroses@ballardspahr.com
  •   Alan Michael Root aroot@archerlaw.com
  •   Adam L. Rosen adam.rosen@ALRcounsel.com, carolann@alrcounsel.com
  •   Edward B. Rosenthal erosenthal@rmgglaw.com, jmeekins@rmgglaw.com
  •   Frederick Brian Rosner rosner@teamrosner.com
  •   Jeremy William Ryan jryan@potteranderson.com, bankruptcy@potteranderson.com;nrainey@potteranderson.com;lhuber@potteranderson.com
  •   Jeffrey S. Sabin JSSabin@Venable.com
  •   Christopher M. Samis csamis@potteranderson.com,
      cgiobbe@potteranderson.com;lhuber@potteranderson.com;jfarris@potteranderson.com;bankruptcy@potteranderson.com;lhuber@potteranderson.com
  •   Bradford J. Sandler bsandler@pszjlaw.com
  •   Bradford J. Sandler bsandler@pszjlaw.com




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?346595130210047-L_1_0-1                                                                      7/2/2020
Internal CM/ECF Live Database                                                                                                        Page 3 of 11
              Case 18-10601-MFW                              Doc 2868           Filed 07/08/20             Page 18 of 18


  •   Susan K Seflin sseflin@bg.law
  •   Stephen B. Selbst sselbst@herrick.com, courtnotices@herrick.com
  •   Zachary I Shapiro shapiro@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Richard B. Sheldon rbs@msk.com
  •   Russell C. Silberglied silberglied@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Christopher Page Simon csimon@crosslaw.com, smacdonald@crosslaw.com
  •   David Ryan Slaugh rslaugh@potteranderson.com, bankruptcy@potteranderson.com
  •   Dylan James Smith dsmith@loeb.com
  •   Wayne M. Smith wayne.smith@warnerbros.com
  •   Jane K. Springwater jspringwater@friedmanspring.com, nku@friedmanspring.com
  •   Michael S. Stamer mstamer@akingump.com
  •   James I. Stang jstang@pszjlaw.com, hrafatjoo@pszjlaw.com
  •   Amanda R. Steele steele@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Richard Stern stern@lsellp.com
  •   David B. Stratton david.stratton@troutman.com, wlbank@troutman.com,David.A.Smith@troutman.com,monica.molitor@troutman.com
  •   Enid N Stuart enid.stuart@ag.ny.gov, louisa.irving@ag.ny.gov
  •   Aaron H. Stulman astulman@potteranderson.com, lhuber@potteranderson.com;cgiobbe@potteranderson.com;bankruptcy@potteranderson.com
  •   Matthew G. Summers summersm@ballardspahr.com, hartlt@ballardspahr.com
  •   Matthew O Talmo mtalmo@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;matthew-talmo-2348@ecf.pacerpro.com
  •   Gregory A. Taylor gtaylor@ashbygeddes.com
  •   Neil Paresh Thakor nthakor@manatt.com
  •   U.S. Trustee USTPRegion03.WL.ECF@USDOJ.GOV
  •   Joseph M. VanLeuven joevanleuven@dwt.com, lizcarter@dwt.com
  •   Jason Wallach jwallach@ghplaw.com
  •   Christopher A. Ward cward@polsinelli.com, LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
  •   Matthew P. Ward matthew.ward@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
  •   Jeffrey R. Waxman jwaxman@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com
  •   Howard J. Weg hweg@robinskaplan.com
  •   Jeffrey C. Wisler jwisler@connollygallagher.com
  •   Michael W. Yurkewicz myurkewicz@klehr.com
  •   Paul H Zumbro pzumbro@cravath.com, mao@cravath.com
      ,




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?346595130210047-L_1_0-1                                                                 7/2/2020
